DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, 2019 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Regarding independent claim 1, the prior art of record fails to teach or suggest a method comprising, amongst other features performing a first measurement decoupling operation on the air-hang measurement, wherein the first measurement decoupling operation comprises: generating correcting factors based on a physical model; and calculating an air-hang calibration matrix based on the correcting factors; performing a formation measurement using the resistivity-logging tool; performing a second measurement decoupling operation on the formation measurement to generate a decoupled formation measurement matrix; and calibrating the resistivity-logging tool to generate a calibrated formation measurement matrix by subtracting the air-hang calibration matrix from the decoupled formation measurement matrix.
Regarding dependent claims 2-8, allowability is based in their dependencies from independent claim 1.

Regarding dependent claims 10-15, allowability is based on their dependencies from independent claim 9.
Regarding independent claim 16, allowability is based in part with the prior art of record not showing or teaching a resistivity-logging system comprising, amongst other features, a memory device in which instructions are stored that are executable by the processing device for causing the processing device to perform an air-hang measurement using the resistivity-logging tool; perform a first measurement decoupling operation on the air-hang measurement, wherein the first measurement decoupling operation comprises: generating correcting factors based on a physical model; and calculating an air-hang calibration matrix based on the 
Regarding dependent claims 17-20, allowability is based on their dependencies from independent claim 16.
Further, the examiner knows of no permissible motivation to combine the prior art of record such that the subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0241596 to Donderici discloses an in-situ calibration method for a resistivity logging tool.  However, the calibration method disclosed by Donderici does not perform a first measurement decoupling operation comprising: generating correcting factors based on a physical model; and calculating an air-hang calibration matrix based on the correcting factors; performing a formation measurement using the resistivity-logging tool; performing a second 
US2019/0331830 to Li discloses an approach to calibrate azimuthal electromagnetic LWD tools to eliminate and/or compensate for the systematic errors introduced from the tool design, electronic circuit, mechanic structure, and manufacturing.  However, Li does not disclose calibrating the resistivity-logging tool to generate a calibrated formation measurement matrix by subtracting an air-hang calibration matrix from a decoupled formation measurement matrix, as recited in the independent claims.
US2015/0301222 to Davydychev discloses an inversion-based method for calibrating downhole electromagnetic measurement tools.  However, Daydychev fails to disclose calibrating the resistivity-logging tool to generate a calibrated formation measurement matrix by subtracting an air-hang calibration matrix from a decoupled formation measurement matrix, as recited in the independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858